Paterson, J.
The appeals in these three cases all rest upon the same statement of facts. Action 3180 is for the specific performance of a contract to sell certain lands. No. 3593 is for the partition of 14.46 acres of land which embrace the 8.06 acres for which specific *200performance is sought. Ho. 3653 is an action brought by the corporation and Malter to eject the plaintiff in the first action from the possession of the same 14.46 acres of land. In Eshleman, appellant, v. Henrietta Vineyard Company, respondent, Ho. 18018, this day filed, M. D. Eshleman appealed from that portion of the judgment entered in the court below denying her prayer for specific performance. In Ho. 3180 the defendants, on this appeal, attack a part of the same decree on the ground that there is no evidence to show that the respondent became the owner of an undivided one-half interest in the land, as found by the court below.
In addition to the facts stated in Eshleman v. Henrietta Vineyard Company, No. 18018, the court below found the following: The board of directors of the vineyard company consisted of five persons, of whom Malter was one. The latter was president of the corporation, and owner of all the capital stock except a small amount, which he furnished to four other persons, to enable them to qualify and act as directors. These persons were controlled in their action entirely by the wishes of Malter. By direction of Malter the corporation sold and conveyed the 14.46 acres of land, described in the complaint to Malter and Rogers, the deed being executed to them on or about January 21, 1886. The deed was thereafter kept by Malter among his private effects, and was never recorded. Rogers conveyed to the plaintiff on April 1,1891. As conclusions of law the court found that the plaintiff was not entitled to judgment for specific performance, because estopped by the acceptance of the deed from said corporation of January 21,1886, but that she became by the transfer to her of Rogers’ title a tenant in common with defendant Malter in said 14.46 acres of land, and the owner of an undivided interest therein. The court also found that the vineyard company had no title or interest in said tract of land, but that the defendants should be compelled to perfect title in plaintiff to said undivided half interest, and that said corporation and Malter should be required to exe*201cute proper instruments necessary to show of record that the title transferred by the corporation to Halter and Rogers had been as to said Rogers’ interest vested in the plaintiff.
It is contended by the appellants that the evidence is insufficient to support the findings of fact and the conclusions of law as to the title and interest of E. B. Rogers in the winery tract, regardless of the question whether that tract is composed of 14.46 acres, as described in the deed, or of 7.04 acres, as contended for by respondent; but we have carefully examined the evidence, and think there is sufficient to sustain the decision. It tended to show that Halter and Rogers were joint owners, and that the vineyard company was used as a means to the more successful operation of the winery plant. Halter was the owner of practically all the stock of the corporation, and its officers were in fact simply his agents. He put the legal title of the property in the name of the corporation as a matter of convenience. The contract of purchase from Chapman in 1881 was in the name of both Halter and Rogers, hut the deed was taken in the name of Halter alone. The latter claimed that Rogers was to pay for his interest out of the profits of the firm, but that he never did so, having greatly overdrawn his account, but it was for the court to say, on all the circumstances, whether this was so. There is evidence of acts and declarations by Halter showing that Rogers and himself were joint owners. It is unnecessary for us to recount them here. Some of them are specified in respondent’s brief, and, in view of the circumstances showing the real relation of the parties to the corporation, we think that the evidence was admissible.
Being joint owners the delivery of the deed to Halter was a delivery to both.
Upon the evidence, findings, and stipulations of counsel, we think the judgments in all the cases should be affirmed, and it is so ordered.
Garoutte, J., and Harrison, J., concurred.